Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on August 5, 2021. Claims 1-2, 16 and 19-20 have been amended. Claims 1-20 are pending.

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-15, applicant amended the independent claim to overcome the claim rejection set forth in the Non-Final Office action dated on August 17, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a dimmable circadian lighting system wherein, along with the other claimed features, the dimmer varies the CCT across a range of the dimmer; and maintain approximately a same lumen output of the light source across an upper transition zone of the range extending from about 70% or greater of the range of the dimmer to about 100% of the range of the dimmer, as recited in claim 1.
Regarding Claims 16-18, applicant amended the independent claim to overcome the claim rejection set forth in the Non-Final Office action dated on August 17, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a dimmable circadian lighting system wherein, along with the other claimed features, the dimmer varies the CCT across a range of the dimmer; and maintain approximately a same lumen output of the light source across an upper transition zone of the range extending from about 70% or greater of the range of the dimmer to about 100% of the range of the dimmer, as recited in claim 16.
Regarding Claims 19-20, applicant amended the independent claim to overcome the claim rejection set forth in the Non-Final Office action dated on August 17, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a non-transitory computer readable medium wherein, along with the other claimed features, the dimmer varies the CCT across a range of the dimmer; and maintain approximately a same lumen output of the light source across an upper transition zone of the range extending from about 70% or greater of the range of the dimmer to about 100% of the range of the dimmer, as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896